DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Claims 1-11 (drawn to a method of treating hidradenitis suppurativa in a human subject having lesions associated with hidradenitis suppurativa, comprising administering a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an amount of an anti-IL-1la antibody) are under examination. 
			Information Disclosure Statement

The information disclosure statements (IDS) (filed 3/4/21, 6/23/21, 8/9/21, 2/8/22, 4/10/22, 4/18/22 and 5/10/22) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
	
			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
The claims recite acronyms (or abbreviations) “anti-IL-1a” and “HiSCR score’, which have not been defined in the claims. Acronyms or abbreviations should be defined upon their first use in a claim. The presence of undefined acronyms/abbreviations renders a claim indefinite.
	
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method for treating hidradenitis suppurativa in humans comprising administering an anti-interleukin-1 alpha (IL-1 alpha) antibody and further administering an anti-S. aureus antibody. The claims encompass a vast genus of antibody products that bind IL-1 alpha and S. aureus protein A and have the activity of treating hidradenitis suppurativa, without structural limitations. 
The claimed method requires the use of undisclosed antibodies. In order to evidence possession of the claim methods, one would need to demonstrate possession of the claimed process steps which require the use of undisclosed antibodies.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus).
Regarding structure-function correlation: The combination of evidentiary publications underscores a lack of structure-function correlation in antibody molecules.
The formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Al Qaraghuli et al.  Antibody‑protein binding and conformational changes: identifying allosteric signaling pathways to engineer a better effector response. Nature Scientific Reports 10:13969, 2020). 
The art recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well (Edwards et al. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS. Journal of Molecular Biology 334:103-118; 2003).
           Lloyd et al. (Modelling the human immune response: performance of a 10(11) human antibody repertoire against a broad panel of therapeutically relevant antigens. Protein Engineering, Eng. Design & Selection 22(3): 159-168; 2009) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (Plasticity within the antigen-combining site may manifest as molecular mimicry in the humoral immune response. J. Immunol. 173: 7358-7367; 2004) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (Adjustable locks and flexible keys: plasticity of epitope-paratope interactions in germline antibodies. J. Immunol. 192: 5398-5405; 2014) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (Computational De Novo Design of Antibodies Binding to a Peptide With High Affinity.  Biotechn. Bioeng. 114(6): 1331 -1342; 2017) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Rabia, et al. (Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility. Biochemical Engineering Journal 137:365-374; 2018) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163. 
While the instant claims provide a specific structure for the target/antigen (IL-1 alpha and S. aureus protein A), and the specification provides a general description of how to make antibodies that have IL-1 alpha binding activity and S. aureus protein binding activity, respectively, only one species (i.e. MABp1) was shown in the Examples to have the claimed activity of treating hidradenitis suppurativa. 
There is substantial variation within the genus and the instant specification fails to describe a sufficient variety of species to reflect the variation within the genus. There must be enough species that are representative of the full breadth of the genus. A disclosure of one species is not representative of the claimed genus, which encompasses an unlimited number of individual and combination substitutions
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  
The fact pattern is similar in the instant case.  
As in the court case, the instant claims encompass a genus of antibodies that have affinity for specific antigens (i.e. IL-1 alpha and S. aureus protein A) and have a desirable special property, i.e., the biological function of treating hidradenitis suppurativa in human subjects. Following the finding in Centocor, the instant claims are found to lack adequate written description.      
            
	
		Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.  Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giamarellos-Bourboulis, Evangelos J. (MABp1 IN HIDRADENITIS SUPPURATIVA REFRACTORY TO ADALIMUMAB, ClinicalTrials.gov, Identifier: NCT02643654; 19 pages, HISTORY OF CHANGES dated December 31, 2015).
Giamarellos-Bourboulis et al. teach hidradenitis suppurativa (HS) as a chronic inflammatory skin disorder. Giamarellos-Bourboulis et al. teach that although adalimumab is recently licensed for treating moderate to severe HS, many cases fail to respond or relapse during treatment (page 4). Giamarellos-Bourboulis et al. teach MABp1 as a recombinant human IgG1 monoclonal antibody specific for human interleukin-1a (IL-1a)(page 9). Water is considered a pharmaceutically acceptable carrier found in pharmaceutical compositions. Giamarellos-Bourboulis et al. teach administering MABp1 to treat HS patients (page 10)(applies to claims 1-4). Giamarellos-Bourboulis et al. teach HS patients to include HS patient who failed previous treatment with anti-TNF regimens (page 10)(applies to claim 9). Giamarellos-Bourboulis et al. teach assessing HS patients’ treatment using the HiSCR scoring system (pages 11-14). 
The functional language recited in instant claims 5-8 are not positive, active steps of the method of treating HS. It merely describes a property or effect of the administered anti-IL- 1a antibody. That is to say the claims recite features by what the antibody does rather than by what the antibody is (i.e. as evidenced by a specific chemical structure). As such, the associated properties do not need to be taught by the prior art as long as there is reason to believe the anti-IL-1a antibody MABp1, as taught in Giamarellos- Bourboulis et al. would function in such a way. It would have been reasonable to conclude as such because Giamarellos-Bourboulis et al. teach administering MABp1 to treat HS patients. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966))(applies to claims 5-8).
	
2.  Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin-Ezquerra et al. (Reference submitted by Applicant; Use of biological treatments in patients with hidradenitis suppurativa. Giornale Italiano di Dermatologia e Venereologia. Journal on Dermatology and Sexually Transmitted Diseases. Official Journal of the Italian Society of Dermatology and Sexually Transmitted Diseases 2017 August; Vol 152(4):373-8; Article first published online: December 16, 2016).
Martin-Ezquerra et al. teach the use of biological treatments in patients with hidradenitis suppurativa. Martin-Ezquerra et al. teach hidradenitis suppurativa as a chronic and reoccurring disease. Martin-Ezquerra et al. teach an underlying immune dysregulation with overexpression of cytokines lead to a persistent inflammatory response giving rise to the characteristics of lesions of hidradenitis suppurativa. Martin- Ezquerra et al. teach that some of the TNF-a inhibitors, such as etanercept, were not associated with a significant improvement of hidradenitis suppurativa (page 374)(applies to claim 9). Martin-Ezquerra et al. teach that new drugs are being studied as new insights in the pathogenesis of cutaneous inflammatory diseases. Martin-Ezquerra et al. teach a Clinical trial that is evaluating the efficacy of MABp1 (a human antibody targeting Interleukin-1 alpha) in hidradenitis suppurativa patients and cites ClinicalTrials.gov Identifier NCT02643654 (page 376). Water is considered a pharmaceutically acceptable carrier found in pharmaceutical compositions (applies to claims 1-4).
The functional language recited in instant claims 5-8 are not positive, active steps of the method of treating HS. It merely describes a property or effect of the administered anti-IL- 1a antibody. That is to say the claims recite features by what the antibody does rather than by what the antibody is (i.e. as evidenced by a specific chemical structure). As such, the associated properties do not need to be taught by the prior art as long as there is reason to believe the anti-IL-1a antibody MABp1, as taught in Martin-Ezquerra would function in such a way. It would have been reasonable to conclude as such because Martin-Ezquerra et al. teach a clinical trial that is evaluating the efficacy of MABp1 in hidradenitis suppurativa patients. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966))(applies to claims 5-8).
	
	
			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Giamarellos-Bourboulis, Evangelos J. (MABp1 IN HIDRADENITIS SUPPURATIVA REFRACTORY TO ADALIMUMAB, ClinicalTrials.gov, Identifier: NCT02643654; 19 pages, HISTORY OF CHANGES dated December 31, 2015) in view of Ohsawa et al. (US 2016/0024190; published Jan 28, 2016). 
Giamarellos-Bourboulis et al. teach hidradenitis suppurativa (HS) as a chronic inflammatory skin disorder. Giamarellos-Bourboulis et al. teach MABp1 as a recombinant human IgG1 monoclonal antibody specific for human interleukin-1a (IL-1a)(page 9). Giamarellos-Bourboulis et al. teach administering MABp1 to treat HS patients (page 10)(applies to claim 1).
Giamarellos-Bourboulis et al. teach do not teach a further step of administering an anti-S aureus antibody to treat HS patients.
Ohsawa et al. teach a method for treating a staphylococcal infection, comprising administering an anti-Staphylococcus antibody to a subject who has a staphylococcal infection (para 0029). Ohsawa et al. teach infections caused by Staphylococcus aureus include hidradenitis suppurativa (para 0058)(applies to claim 10). Ohsawa et al. teach the present invention provides the anti-Staphylococcus antibody (para 0031). Ohsawa et al. teach that the pharmaceutical composition comprising the anti-Staphylococcus antibody includes a pharmaceutically acceptable carrier (para 0204)(applies to claim 10). Ohsawa et al. do not specifically teach that the anti-S aureus antibody comprises a Fab region paratope that specifically binds to S. areus protein A (SpA) and an Fc region that does not specifically bind SpA. However, it would have been reasonable to conclude that the antibody would have these properties because it appears to have the same structure as the anti-Staphylococcus antibody recited in the claims. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966))(applies to claim 11). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating hidradenitis suppurativa comprising administering a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an amount of an MABp1 effective to treat HS in a subject, as taught by Giamarellos-Bourboulis et al., by further administering an anti-Staphylococcus antibody to treat a staphylococcal infection caused by hidradenitis suppurativa, as taught by Ohsawa et al. One of ordinary skill in the art before the effective filing date, would have been motivated to modify the method and expect success because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980).
 In the instant case, administered MABp1 is taught to treat hidradenitis suppurativa and administering an anti-Staphylococcus antibody is taught to treat an infection caused by hidradenitis suppurativa.

	2. Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ezquerra et al. (Journal on Dermatology and Sexually Transmitted Diseases. Official Journal of the Italian Society of Dermatology and Sexually Transmitted Diseases 2017 August; Vol 152(4):373-8; Article first published online: December 16, 2016) in view of Ohsawa et al. (US 2016/0024190; published Jan 28, 2016).
Martin-Ezquerra et al. teach the use of biological treatments in patients with hidradenitis suppurativa. Martin-Ezquerra et al. teach hidradenitis suppurativa as a chronic and reoccurring disease. Martin-Ezquerra et al. teach that new drugs are being studied as new insights in the pathogenesis of cutaneous inflammatory diseases. Martin-Ezquerra et al. teach a clinical trial that is evaluating the efficacy of MABp1 (a human antibody targeting Interleukin-1 alpha) in hidradenitis suppurativa patients and citesClinicalTrials.gov Identifier NCT02643654 (page 376). Water is considered a pharmaceutically acceptable carrier found in pharmaceutical compositions (applies to claim 1).
	Martin-Ezquerra et al. do not teach a further step of administering to the subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an anti-S. aureus antibody.
Ohsawa et al. teach a method for treating a staphylococcal infection, comprising administering an anti-Staphylococcus antibody to a subject who has a staphylococcal infection (para 0029). Ohsawa et al. teach infections caused by Staphylococcus aureus include hidradenitis suppurativa (para 0058)(applies to claim 10). Ohsawa et al. teach the present invention provides the anti-Staphylococcus antibody (para 0031). Ohsawa et al. teach that the pharmaceutical composition comprising the anti-Staphylococcus antibody includes a pharmaceutically acceptable carrier (para 0204)(applies to claim 10). Ohsawa et al. do not specifically teach that the anti-S aureus antibody comprises a Fab region paratope that specifically binds to S. areus protein A (SpA) and an Fc region that does not specifically bind SpA. However, it would have been reasonable to conclude that the antibody would have these properties because it appears to have the same structure as the anti-Staphylococcus antibody recited in the claims. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966))(applies to claim 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a method for treating hidradenitis suppurativa comprising administering MABp1 as taught by Martin-Ezquerra et al. by further administering an anti-Staphylococcus antibody to treat a staphylococcal infection caused by hidradenitis suppurativa, as taught by Ohsawa et al. One of ordinary skill in the art before the effective filing date, would have been motivated to modify the method and expect success because It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980).
	In the instant case, administered MABp1 is taught to treat hidradenitis suppurativa and administering an anti-Staphylococcus antibody is taught to treat an infection caused by hidradenitis suppurativa.
	
				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 and 17 of U.S. Patent No. 11,225,517 in view of Ohsawa et al. (US 2016/0024190; published Jan 28, 2016).
The instant claims are drawn to a method of treating hidradenitis suppurativa in a human subject having lesions associated with hidradenitis suppurativa comprising administering a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an amount of an anti-IL-1a antibody. The claims are further drawn to wherein the anti-IL-1a antibody is a monoclonal antibody; wherein the monoclonal antibody is an IgG; wherein the monoclonal antibody is MABp1. The claims are further drawn to wherein the hidradenitis suppurativa in the human subject has failed to resolve after treatment with tumor necrosis factor alpha inhibitors. The claims are further drawn to administering a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an anti-S. aureus antibody; wherein the anti-S. aureus antibody comprises a Fab region paratope that specifically binds to S. aureus protein A (SpA) and an Fc region that does not specifically bind SpA.
The claims of U.S. Patent No. 11,225,517 teach a method of treating hidradenitis suppurativa in a human subject having lesions associated with hidradenitis suppurativa, comprising administering a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an amount of an anti-interleukin-1.alpha. antibody having all of the complementarity determining regions (CDRs) of MABp1 wherein the pharmaceutical composition is administered at a regimen such that the subject receives 1-20 mg/kg body weight of the anti-interleukin-1.alpha. antibody every 0.5-4 weeks. The claims further teach wherein the anti-IL-1.alpha. antibody is a monoclonal antibody, wherein the monoclonal antibody is an IgG1, wherein the monoclonal antibody is MABp1. The claims further teach the hidradenitis suppurativa in the human subject has failed to resolve after treatment with tumor necrosis factor alpha inhibitors.
The claims of U.S. Patent No. 11,225,517 do not teach a further step of administering to the subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an anti-S. aureus antibody.
Ohsawa et al. teach a method for treating a staphylococcal infection, comprising administering an anti-Staphylococcus antibody to a subject who has a staphylococcal infection (para 0029). Ohsawa et al. teach infections caused by Staphylococcus aureus include hidradenitis suppurativa (para 0058). Ohsawa et al. teach the present invention provides the anti-Staphylococcus antibody (para 0031). Ohsawa et al. teach that the pharmaceutical composition comprising the anti-Staphylococcus antibody includes a pharmaceutically acceptable carrier (para 0204). Ohsawa et al. do not specifically teach that the anti-S aureus antibody comprises a Fab region paratope that specifically binds to S. areus protein A (SpA) and an Fc region that does not specifically bind SpA. However, it would have been reasonable to conclude that the antibody would have these properties because it appears to have the same structure as the anti-Staphylococcus antibody recited in the claims. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a method for treating hidradenitis suppurativa comprising administering MABp1 as taught by the claims of U.S. Patent No. 11,225,517, to further include administering an anti-Staphylococcus antibody as taught by Ohsawa et al. 
One of ordinary skill in the art before the effective filing date, would have been motivated to modify the method and expect success for the following reasons:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980). In the instant case, administered MABp1 is taught to treat hidradenitis suppurativa and administering an anti-Staphylococcus antibody is taught to treat an infection caused by hidradenitis suppurativa.
Lastly, the species of administering to a hidradenitis suppurative subject a dose of 1-20 mg/kg body weight of MABp1 antibody every 0.5-4 week as taught in the claims of U.S. Patent No. 11,225,517 renders the genus of administering to a hidradenitis suppurative subject an anti-IL-1la antibody, as taught in the instant claims, obvious.  


2.  Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-26 of copending Application No. 16/803,177 in view of Ohsawa et al. (US 2016/0024190; published Jan 28, 2016).
The instant claims are drawn to a method of treating hidradenitis suppurativa in a human subject having lesions associated with hidradenitis suppurativa comprising administering a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an amount of an anti-IL-1la antibody. The claims are further drawn to wherein the anti-IL-1a antibody is a monoclonal antibody; wherein the monoclonal antibody is an IgG; wherein the monoclonal antibody is MABp1. The claims are further drawn to wherein the hidradenitis suppurativa in the human subject has failed to resolve after treatment with tumor necrosis factor alpha inhibitors. The claims are further drawn to administering a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an anti-S. aureus antibody; wherein the anti-S. aureus antibody comprises a Fab region paratope that specifically binds to S. aureus protein A (SpA) and an Fc region that does not specifically bind SpA.
The claims of copending Application No. 16/803,177 teach a method of treating hidradenitis suppurativa in a human subject having lesions associated with hidradenitis suppurativa, comprising administering subcutaneously a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a dose of 400 mg of an anti-IL-1a antibody once every week. The claims further teach wherein the anti-IL-1a antibody is a monoclonal antibody, wherein the monoclonal antibody is an IgG1, wherein the monoclonal antibody is MABp1. The claims further teach wherein the hidradenitis suppurativa in the human subject has failed to resolve after treatment with tumor necrosis factor alpha inhibitors.
The claims of copending Application No. 16/803,177 do not teach a further step of administering to the subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an anti-S. aureus antibody.
Ohsawa et al. teach a method for treating a staphylococcal infection, comprising administering an anti-Staphylococcus antibody to a subject who has a staphylococcal infection (para 0029). Ohsawa et al. teach infections caused by Staphylococcus aureus include hidradenitis suppurativa (para 0058). Ohsawa et al. teach the present invention provides the anti-Staphylococcus antibody (para 0031). Ohsawa et al. teach that the pharmaceutical composition comprising the anti-Staphylococcus antibody includes a pharmaceutically acceptable carrier (para 0204). Ohsawa et al. do not specifically teach that the anti-S aureus antibody comprises a Fab region paratope that specifically binds to S. areus protein A (SpA) and an Fc region that does not specifically bind SpA. However, it would have been reasonable to conclude that the antibody would have these properties because it appears to have the same structure as the anti-Staphylococcus antibody recited in the claims. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a method for treating hidradenitis suppurativa comprising administering an anti-IL-1 alpha antibody as taught by the claims of copending Application No. 16/803,177, to further include administering an anti-Staphylococcus antibody as taught by Ohsawa et al. 
One of ordinary skill in the art before the effective filing date, would have been motivated to modify the method and expect success because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980). In the instant case, administered anti-IL-1 alpha antibody is taught to treat hidradenitis suppurativa and administering an anti-Staphylococcus antibody is taught to treat an infection caused by hidradenitis suppurativa.
Lastly, the species of subcutaneously administering to a hidradenitis suppurative subject a dose of 400 mg of an anti-IL1 alpha antibody once every week
as taught in the claims of copending Application No. 16/803,177 renders the genus of administering to a hidradenitis suppurative subject an anti-IL-1la antibody, as taught in the instant claims, obvious. This is a provisional nonstatutory double patenting rejection.
	

	
				Conclusion

			No claims are allowed.

	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/27/2022